Citation Nr: 0732366	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to March 12, 1980, for 
the award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran's service in the Merchant Marine from April 1944 
to August 1945 has been determined to constitute active duty 
in the United States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, that 
determined that the appellant, the veteran's surviving 
spouse, was not entitled to an effective date prior to 
January 1, 1997, for the award of DIC benefits.  The 
appellant's motion for advancement on the docket was granted.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

In July 2005, the Board remanded the appeal for further 
development.  In a May 2007 rating decision, the RO granted 
an earlier effective date of March 12, 1980.  The appellant 
continues to appeal for an earlier effective date.  Thus, the 
issue has been recharacterized as listed on the title page.

The appellant has raised the issue of entitlement to DIC 
benefits for the veteran's daughter on the basis that she 
became incapable of self-support prior to the age of 18.  
This issue has not yet been developed by the agency of 
original jurisdiction (AOJ), and is referred to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1970.

2.  On March 12, 1980, SSA received the appellant's claim for 
survivor benefits on a form prescribed jointly by the 
Secretary and Commissioner of Social Security.

3.  On December 3, 1996, VA received the appellant's claim 
for DIC benefits.

4.  In May 1997, the RO awarded entitlement to DIC benefits 
effective January 1, 1997 based on a date of claim of 
December 3, 1996.  The appellant did not appeal the decision 
and the decision is final.


CONCLUSION OF LAW

The appellant's freestanding claim for an effective date 
prior to March 12, 1980, for the award of DIC benefits, is 
not authorized by law.  38 U.S.C.A. §§ 5101, 5105, 5110 (West 
2002); 38 C.F.R. §§ 3.152, 3.153, 3.400, 20.302, 20.1103 
(2007); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 

As the outcome of this case turns on the law and not the 
evidence, the notice and duty to assist provisions are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
There is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2007).



II.  Analysis

The effective date of an award of death compensation, 
dependency and indemnity compensation, or death pension for 
which application is received within one year from the date 
of death shall be the first day of the month in which the 
death occurred.  Otherwise, the effective date will be the 
date of receipt of claim.  38 U.S.C.A. § 5110 (West Supp. 
2005); 38 C.F.R. § 3.400 (2007).

In this case, the veteran died on December [redacted], 1970.  On 
December 3, 1996, VA received the appellant's original claim 
for DIC benefits.  In a May 1997 rating decision, the RO 
granted eligibility for DIC benefits, with payment beginning 
January 1, 1997.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The RO noted there was some question as to continuous 
cohabitation, and developed for additional evidence.  Such 
information was provided, continuous cohabitation was 
conceded, and the appellant was notified by a July 1997 
letter that her award of DIC benefit was granted.  The 
appellant did not appeal the decision, and it became final.  

In December 2002, the appellant filed a claim for a 
retroactive effective date for the award of DIC going back to 
the date of the veteran's death.  She and her daughters 
assert that she was not mentally capable of applying for 
benefits within one year of the veteran's death and that she 
was never informed of her eligibility for VA benefits.  They 
also assert that she filed a claim for survivor benefits with 
SSA in December 1970 or January 1971 shortly after the 
veteran's death and that the date of that claim should be 
used as the effective date for her VA benefits.  The Board 
notes, incidentally, that the veteran's active duty was based 
on his service in the Merchant Marine, and that the statute 
authorizing the Secretary to grant active duty status to 
members of the Merchant Marine was effective November 22, 
1977.  See The GI Bill Improvement Act of 1977, Pub. L. No. 
95-202, § 401, 91 Stat. 1433 (Nov. 23, 1977) (codified at 38 
C.F.R. § 3.7(x) (2007)); see also 38 C.F.R. § 3.400(z) 
(2007).  Thus, entitlement to DIC based on the veteran's 
service could be no earlier than November 23, 1977.  38 
C.F.R. § 3.400(z).

Regardless, following the Board remand in this case, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Rudd v. Nicholson, 20 Vet. App. 
296 (2006), which controls in this case.  In that case, the 
Court held that a final decision of the Secretary was subject 
to revision only on the grounds of clear and unmistakable 
error (CUE), or upon the presentation of new and material 
evidence to reopen.  However, because the proper effective 
date for an award based on a claim to reopen can be no 
earlier than the date on which that claim was received, only 
a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim 
and dismissed the case.

Such is also true in this case.  Here, the May 1997 rating 
decision assigning the effective date for the award of DIC is 
final.  No claim based on CUE in that decision has been filed 
or adjudicated.  Thus, because the submission of new and 
material evidence could not result in an earlier effective 
date, there is no proper claim, and the appeal must be 
dismissed.

The Board notes that as a result of development ordered prior 
to the decision in the Rudd case, the RO has subsequently 
awarded a retroactive effective date based on an application 
for Social Security benefits filed in May 1980.  Although 
such action was improper in light of the decision in Rudd, as 
that effective date is more favorable to the appellant, the 
Board will not disturb it.

In light of the above, the appellant's freestanding claim for 
an earlier effective date for DIC seeks an outcome not 
provided by law.  When the law is dispositive against a 
claim, as here, the claim must be denied or the appeal 
terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant's appeal for an effective date prior to March 
12, 1980, for the award of DIC benefits is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


